Pish, C. J.
This is the second appearance here of this case. See Wright v. Western & Atlantic R. Co., 139 Ga. 343 (77 S. E. 161), where the material facts are summarized. It was not error to permit the plaintiff to testify on the trial that the chief of police had instructed him not to cross over the little wooden bridge near the station while passenger-trains were standing there;, the court stating in the presence of the jury that this evidence was admitted “as explanatory of his [plaintiff’s] conduct, but not to establish the ordinance.” Accordingly, there was no merit in the assignment of error upon the admission of this evidence, “that it was proving by indirection and orally the ordinance alleged in plaintiff’s declaration and denied by defendant’s answer.” While some of the instructions to the jury, of which complaint was made, were not entirely clear statements of the legal principles involved, yet, when considered in connection with the context and in view of the entire charge, it does not appear likely that the jury were misled thereby. No reversible error appearing, the judgment is affirmed.

Judgment affirmed.


All the Justices concur.